NUMBER 13-14-00490-CV

                               COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                           CORPUS CHRISTI - EDINBURG


                     IN RE PRIME INSURANCE COMPANY


                       On Petition for Writ of Mandamus.


                                       ORDER

     Before Chief Justice Valdez and Justices Perkes and Longoria
                           Order Per Curiam

       On October 16, 2014, this Court conditionally granted a petition for writ of

mandamus filed by Prime Insurance Company (“Prime”) seeking to enforce a forum

selection clause. See In re Prime Ins. Co., No. 13-14-00490-CV, 2014 WL 5314514, at

*1 (Tex. App.—Corpus Christi Oct. 16, 2014, orig. proceeding) (mem. op.). Specifically,

we directed the trial court to vacate its orders denying Prime's motions to dismiss the

underlying lawsuit and to sign an order granting Prime's motion to dismiss the underlying

lawsuit. See id. at *12.

       On October 31, 2014, real parties in interest, RZQ, L.L.C., Hameed Quraishi, M.D.,

Rafath Quraishi, M.D., Aadam Quraishi, and Advanced Medical Imaging, L.L.C., filed a
motion for rehearing. That same day, Prime filed an “Unopposed Emergency Motion for

Temporary Relief” through which it seeks to stay trial court proceedings pending

disposition of the motion for rehearing. According to Prime, the trial court has set a

hearing for November 4, 2014 at 9:00 a.m. on Prime’s motion to dismiss, despite this

Court’s ruling, and appellees have served Prime with a subpoena duces tecum requesting

that Prime produce a witness and documents, at that same hearing, pertaining to other

claims or lawsuits involving Prime policies over a four-year period of time.

       We assume that the forementioned trial court proceedings must have been

scheduled in error because we are confident that the trial court and parties would not

intentionally violate this Court’s directive. Accordingly, the Court, having examined and

fully considered the foregoing sequence of events, is of the opinion that Prime’s motion

to stay all trial court proceedings should be granted. The emergency motion for temporary

relief is hereby GRANTED, and the trial court proceedings are ordered STAYED pending

further order of this Court, or until the motion for rehearing is finally decided. See TEX. R.

APP. P. 52.10(b) (“Unless vacated or modified, an order granting temporary relief is

effective until the case is finally decided.”).

       The Court further requests that Prime file a response to the real parties’ motion for

rehearing. Such response should be due in the offices of this Court within ten days from

the date of this order.

       IT IS SO ORDERED.

                                                         PER CURIAM

Delivered and filed the
3rd day of November, 2014.




                                                  2